Opinion by
Johnson, J.
From the testimony it appeared that case 154 was ordered to public stores for regular examination and that only 60 dozen toy dogs were found in said case, although the invoice indicated that 600 dozen were to have been contained in each of the three cases involved. The importer advised the collector that only 60 dozen were found in each of the unexamined cases, thus making a total of 180 dozen received and 420 dozen short. It was stipulated that public store case 154 actually contained 60 dozen, rather than 200 dozen, as invoiced, and that it was full and intact. It was further agreed that the three cases were landed and delivered to the importer in good order. A claim was filed with the shipper of the merchandise and an allowance for the merchandise not shipped was received, together with a corrected invoice (exhibit 1). From the evidence presented, it was held that only 60 dozen toy dogs were imported in each of the three cases in question, rather than the invoiced quantity of 200 dozen. The claim of the plaintiff was sustained to this extent.